DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2020.

Drawings
The drawings were received on 03/08/2021.  These drawings are not approved by the Examiner.  The proposed change in Figure 2 of reversing the positions of reference numbers 17 and 19 does not rectify the drawing objection on page 3, paragraph 4 of the Non-Final Action mailed on 09/08/2020.  The reversal of numbers 17 and 19 now causes these reference numbers to denote the incorrect structure.
The drawings are objected to because the reference arrow for reference number 17 in Fig. 2 appears to be incorrectly denoting the proximal side of the first layer 9 instead of the proximal side 17 of the second layer 15 (see specification paragraph 00018, lines 8-9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 

Specification
The proposed amendments for paragraph 0028 further confuse the issues and fail to rectify the specification objection at paragraph 0028, lines 2-4 as stated on page 4, paragraph 5 of the Non-Final Action mailed on 09/08/2020.  Reference number 33 does not denote a “ring” as stated in the proposed amendment and instead represents a barrel swivel.  Also trowling holes 55, 57 which are proposed to denote the holes in the first 9 and second 15 layers are incorrectly denoting a structure of the apparatus which has been previously and currently designated with reference number 23 and referred to as holes 23 that allows water to freely move in and through the hollow compartment allowing the bait or scent 47 to mix with the water around the apparatus for attracting fish.
The proposed amendments for paragraph 0018 are acceptable.
The disclosure is objected to because of the following informalities:  
Paragraph 00028, lines 2-4, the phrase “the fishing line 43 is releasably coupled to the flasher by means of a ringlet 31 releasably coupled to a ring 33 releasably coupled to a swivel 35 releasably coupled to a ring releasably coupled to a line” is unclear since the number 33 which is stated to be a ring in the specification is actually a swivel or barrel swivel (part designated as 33 in Fig. 5) and is not a ring as stated and that number 35 which is stated to be a swivel in the specification is actually a ring or ringlet (part designated 35 in Fig. 5) and not a swivel as stated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claims 1 and 21, lines 23-24, the phrase “wherein the hollow compartment has at least two holes (23) in the first and/or second layers (9, 15)” render the claims vague and indefinite since the hollow compartment defined between the first and second layers (9, 15) does not include the holes (23), and instead the holes (23) are defined through one of the layers (9) as shown in Fig. 1.
In regard to claim 7, the phrase “wherein the fishing line is releasably coupled to the apparatus by means of a ringlet releasably coupled to a ring releasably coupled to a swivel releasably coupled to a ring releasably releasably coupled to the fishing line” renders the claim vague and indefinite since the number 33 which is stated to be a ring in the specification is actually a swivel or barrel swivel (part designated as 33 in Fig. 5) and is not a ring as stated and that number 35 which is stated to be a swivel in the specification is actually a ring or ringlet (part designated 35 in Fig. 5) and is not a swivel as stated.  
In regard to claim 20, lines 25, 27, and 29, the terms “said back planar end (7)” lacks positive antecedent basis.
In regard to claim 21, line 29, there is a “.” at this line which thereby ends the claim.  The period should be deleted by replacing “(43).” with --(43)--.
In regard to claim 36, the phrase “a pair of transitional fins (37) mounted on said back planar end portions (7, 7) renders the claim vague and indefinite since in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al. 2005/0252069 in view of Biskup 4,637,160 and Hale 2,632,276.
In regard to claims 1, 20, and 21, Pool et al. disclose an apparatus (1) for attracting fish, comprising:  an oblong panel (13), comprising:  a planar mid-section (large midsection of 13) and planar ends (17, 19) wherein each end extends from an exclusive end (opposing ends of large midsection of 13) of the midsection, wherein the plane of the mid-section (large midsection of 13) and the planes of each end (17, 19) are different (see Fig. 4), wherein the oblong panel (13) is partitioned into first and second layers (9, 15), wherein the first layer (9) has a proximal and distal side (11, 13) and the second layer has a proximal and distal side (17, 19), wherein the proximal side of the first layer is releasably coupled axially along a length of the mid-section to the proximal side of the second layer, wherein the first and second layers close flush to one another, wherein the first layer and a second layer form a hollow compartment (21) 2 to 5 foot in radius when pulled through the water on a fishing line.  It would have been obvious an obvious matter of design choice to design the apparatus for attracting fish such that the apparatus moves in a full 360 degree circle 2 to 5 feet in radius when pulled through the water on a fishing line since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results, and it appears that the apparatus for attracting fish of Pool et al., Biskup, and Hale would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the motion profile of the apparatus for attracting fish such that it rotates in a full 360 degree circle 2 to 5 feet in radius in order to provide the illusion of a specific size prey species of fish or school of fish as the flasher reflects light during its motion through the water.  

In regard to claim 3, Pool et al., Biskup, and Hale disclose wherein the additional weight of the bait (baits of soft consistency such as mussels, clam bellies of Hale) decreases the rotational velocity.
In regard to claim 4, Pool et al., Biskup and Hale disclose wherein the weight of the bait may be adjusted for optimal rotational velocity (the apparatus of Biskup and Hale teach the addition or subtraction of bait to adjust the weight thereof).
In regard to claim 5, Pool et al., Biskup, and Hale disclose wherein the bait used in the hollow compartment is selected from the group consisting of whole or processed sardines, whole or processed shrimp, haddock, tuna, or scented bait (fish skin 14 of recently caught fish provides scented attraction to fish; baits of soft consistency such as mussels, clam bellies of Hale).
In regard to claim 6, Pool et al., Biskup and Hale disclose wherein the rolling flasher has a thickness, but do not disclose wherein the rolling flasher has a thickness of at least 0.5 cm.  It would have been an obvious matter of design choice to modify the rolling flasher of Pool et al., Biskup, and Hale such that it has a thickness of at least 0.5 cm since applicant has not disclosed that by doing so is critical to the design or produces unexpected results and it appears that the rolling flasher of Pool et al., Biskup and Hale would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the thickness of the rolling flasher such that it is thick enough to properly receive a certain size of bait between the layers or to present a 
In regard to claim 8, Pool et al., Biskup, and Hale do not disclose wherein the apparatus weighs more than three ounces when empty.  It would have been an obvious matter of design choice to modify the apparatus such that it weighs more than three ounches when empty since applicant has not disclosed that this is critical to the design or produces any unexpected results and it appears that the apparatus of Pool et al., Biskup, and Hale would perform equally as well by doing so, and because a person of ordinary skill in the art would readily design the weight of the apparatus to either be heavier in order to cause the apparatus to sink deeper in the water column during use or be lighter in order to cause the apparatus to ride higher in the water column during use.
In regard to claim 10, Pool et al., Biskup, and Hale disclose wherein the arrangement of planar ends, weight of the apparatus and bait and holes result in drag when the apparatus is pulled through water, resulting in a slower roll (occurs with slower trolling speed of the panel of Pool et al.), slight wobble (occurs with slower trolling speed of the panel of Pool et al. and also when there is the least amount of turbulence in the water), and/or brief pause in rotation (caused by weight of the bait and weight of apparatus of Pool et al., Biskup and Hale).
In regard to claims 11, 20, and 21, Pool et al., Biskup, and Hale disclose wherein said end portions (17, 19 of Pool et al.) are transversely bent across the panel (13 of Pool et al.) and angled relative to the plane of the mid-section (see Figs. 3-4 of Pool et 1, Ɵ2 (15, 18 form an angle in a range from 155-165 degrees and 16, 19 form an angle in a range from to 165 to 175 degrees; see col. 2, lines 24-29) with respect to the plane of said mid-section and extend for approximately equal lengths at each end of the mid-section (approximately 20% of length of lure at each end; see para. 0036 of Pool et al.), and further comprising:  a transitional fin (23 of Pool et al.) mounted on said back planar end (19 of Pool et al.) of said panel (13 of Pool et al.) on a distal side (lower face of 19 of Pool et al.) of said second layer (second layer 12 of Biskup) of said panel (13 of Pool et al.) which interposes said transitional fin (23 of Pool et al.) between a plane of one of the planar ends (19 of Pool et al.) and a plane of said mid-section (13 of Pool et al.), said transitional fin (23 of Pool et al.) extending substantially across the width of said planar end (19 of Pool et al.; see Fig. 3) and having a height approximately equal to the height that the planar end (19 of Pool et al.; see Fig. 4) projects above the plane of the adjacent surface of the mid-section of said panel (13 of Pool et al.), resulting the rolling flasher being able to move in a full 360 degree circle 3 to 5 foot in radius (see obviousness statement above in the rejection for claim 1 with respect to “circle 2 to 5 foot in radius”) when pulled through the water on a fishing line (see Fig. 5 of Pool et al.).
Also in regard to claim 20, Pool et al, Biskup and Hale disclose one of the holes (40 of Biskup; holes at 14, 22 of Hale which are adjacent 26) being at the front end of the panel (front of 10 of Biskup; front end of device in Fig. 1 of Hale adjacent line connection 28, 30, 32) and the other of the holes (42 of Biskup; holes at 14, 22 of Hale .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al. 2005/0252069 in view of Biskup 4,637,160 and Hale 2,632,276 as applied to claim 1 above, and further in view of Smith 4,122,624.
Pool et al. disclose wherein the fishing line (fishing line shown in Fig. 5 attached to both ends of panel 13) is releasably coupled to the apparatus by means of a pair of interengaging rings wherein one of the rings is releasably coupled to a line and the other ring is releasably coupled to the panel (13), but does not disclose the fishing line which is releasably coupled to the apparatus by means of a swivel assembly with rings on both ends thereof, wherein one of the rings is releasably coupled to a line and the other of the rings is releasably coupled to the panel at one of the at least two holes.  Bechold and Smith disclose a panel (see Fig. 1 OR 1) with at least two holes (holes at opposing ends of panel in Fig. 1 for engaging swivels OR 15, 16), wherein the fishing line which is releasably coupled to the apparatus by means of a swivel assembly (see both ends of swivels in Fig. 1 which have openable clasps OR see 19, 20 coupled to 17, 18) with rings on both ends thereof, wherein one of the rings is releasably coupled to a line (ends of swivels away from panel OR ends of swivels 17, 18 away from the panel 1 coupled to lines 19, 20) and the other of the rings is releasably coupled to the panel at one of the at least two holes (see Fig. 1 OR 15, 16 in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Pool et al. such that the fishing line is releasably coupled to the apparatus by means of a swivel assembly with rings on both ends thereof, wherein one of the rings is releasably coupled to a line .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al. 2005/0252069 in view of Biskup 4,637,160 and Hale 2,632,276 as applied to claim 1 above, and further in view of Wetherald 4,201,006.
Pool et al. disclose wherein the planar ends (17, 19) form an angle of about 170 degrees with the planar mid-section (13), but do not disclose wherein the planar ends form an angle in a range from 137 to 165 degrees with the planar mid-section. Wetherald discloses a flasher with planar ends (15, 18 & 16, 19) forming and angle in a range from 137 to 165 degrees with the planar mid-section (17; 15, 18 form an angle in a range from 155-165 degrees and 16, 19 form an angle in a range from to 165 to 175 degrees; see col. 2, lines 24-29).  It would have been obvious to one of ordinary skill in the art to modify the planar ends of Pool et al. such that they form an angle in a range from 137 to 165 degrees in view of Wetherald in order to provide the desired horizontal oscillation motion of the flasher as it travels through the water.





Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Applicant respectfully traverses the Examiner’s rejection, as Pool does not disclose a second layer (9).  Pool is solid 
In regard to applicant’s argument that “Pool in view of Biskup and Hale do not teach or suggest a hollow compartment form which circulating water disperses scent as bait to attract fish.”, the Examiner contends that Biskup discloses a hollow compartment (where 14 of Biskup is received) and that since the fish skin 14 of Biskup is exposed to the environment then it will inherently circulate water to disperse the scent therefrom.  Also Hale discloses a hollow compartment defined between spoon 12 and cover 20, through which water will circulate because of the presence of scoops 22 which form holes through the spoon 12 and cover 20 so as to allow water to circulate in the hollow compartment to thereby release the attractant held therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA